UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANTE FOSTER, a/k/a Donte Foster,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cr-00319-WDQ-1)


Submitted:   March 28, 2014                 Decided:   April 7, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICE OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Michael C. Hanlon, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dante   Foster        appeals       the    district     court’s    judgment

sentencing him to 174 months’ imprisonment for possession of a

firearm by a felon, in violation of 18 U.S.C. § 922(g) (2012),

and   possession        of    cocaine       with        intent   to    distribute,      in

violation of 21 U.S.C. § 841(a)(1) (2012).                          On appeal, Foster

argues that the district court improperly used a prior Maryland

state court conviction to enhance his criminal history category.

He    also     argues        that     the     district        court’s     sentence      is

procedurally unreasonable because the court failed to explain

its reasons for overruling his objection to the 1994 conviction.

For the reasons that follow, we affirm.

              Foster argues that his state conviction was obtained

without      the   assistance       of   counsel        in   violation   of     the   Sixth

Amendment.         When a defendant challenges a prior conviction on

this ground, he bears the burden of showing the invalidity of

the prior conviction.               United States v. Collins, 415 F.3d 304,

316 (4th Cir. 2005).            The defendant must overcome a presumption

that the state court informed him of his right to counsel as it

was required to do, and that, if he was not represented, it was

because he waived his right to counsel.                      See Parke v. Raley, 506

U.S. 20, 28-34 (1992).               We review de novo the district court’s

ruling on a claim that a prior conviction is invalid for lack of



                                              2
counsel.      United States v. Hondo, 366 F.3d 363, 365 (4th Cir.

2004).

              Foster relies upon his unsworn statement at sentencing

that his prior conviction was obtained without counsel and the

presentence          report’s       (“PSR”)         statement          that    “attorney

representation was unknown” as to the prior conviction.                                The

statement     in     the   PSR    has    no       impact   on    the    presumption     of

regularity accorded to prior convictions, and we have previously

held   that    the     “self-serving        testimony       of    the    defendant”     is

generally not sufficient to overcome that presumption.                              United

States v. Jones, 977 F.2d 105, 111 (4th Cir. 1997).                            This case

proves   no    exception.         We    therefore      conclude        that   Foster   has

failed to prove the invalidity of his prior state conviction.

              Foster’s argument that the district court was required

to more fully explain its reasons for rejecting his argument

also fails.        We find that the district court’s handling of this

matter, while sparse, was not erroneous.

              Accordingly,        we    affirm       the   judgment       below.       We

dispense      with     oral      argument     because      the     facts      and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                                AFFIRMED




                                              3